Citation Nr: 1335835	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-27 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for spondylosis and degenerative disc disease of the cervical spine, currently rated as 10 percent disabling.      

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to August 1985.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.                 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to a rating in excess of 10 percent for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claim of entitlement to a TDIU disability rating.  



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a TDIU disability rating have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, in a statement received in April 2013, the Veteran's representative, AMVETS, stated that it was the Veteran's desire to withdraw from appellate consideration the issue of entitlement to a TDIU disability rating.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed.


ORDER

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is dismissed.  


REMAND

In the May 2013 Travel Board hearing, the Veteran testified that the symptoms of his service-connected cervical spine disability had worsened since his last VA examination in January 2011.  The Veteran stated that he had chronic neck pain and that he experienced muscle spasms in his neck.  He noted that he also had limited neck motion when turning to his right and that his neck would "lock up."  According to the Veteran, he further had numbness in his right arm.  

The VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the above, specifically the Veteran's statements regarding the worsening of his cervical spine symptomatology, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  Another examination is also needed to determine whether a separate rating is warranted for any radiating pain into the Veteran's right upper extremity, that is, apart from the rating for the underlying cervical spine disability itself.  In this regard, the Board observes that separate ratings may be assigned for the separate and distinct manifestations of the same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).

As the case must be remanded, efforts should also be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated since May 2013.  

2.  Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic/neurological examination to determine the current severity of his cervical spine disability, to include any neurological manifestations affecting the right upper extremity.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

In regard to the Veteran's service-connected cervical spine disability, the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.

The examiner should perform full range of motion studies of the cervical spine.  Any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.

All limitation of function must be identified.  The examiner must specifically determine whether the Veteran suffers from unfavorable ankylosis.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also state whether the cervical spine disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The examiner should determine the nature, extent, and severity of any associated nerve impairment (e.g., radiculopathy) that may be present, to specifically include whether there is nerve impairment involving the right upper extremity.  If there is such impairment, the examiner should determine which nerve groups are involved with the radiculopathy, and characterize the overall neurological impairment in each extremity as mild, moderate, moderately severe, or severe.  

The examiner should also determine whether, and if so to what extent, the Veteran has experienced incapacitating episodes of intervertebral disc syndrome due to his service-connected cervical spine disability.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.

A complete rationale for all opinions expressed must be provided

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  Consideration should be given to the assignment of separate ratings for associated neurological abnormalities, to include radiculopathy of the right upper extremity, if found.  See Esteban, 6 Vet. App. at 259.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


